EXHIBIT 21 CAREER EDUCATION CORPORATION List of Subsidiaries Subsidiary Domestic Company “The Katharine Gibbs Corporation-Melville” NY Company AIU Online, LLC DE Company American InterContinental University, Inc. GA Company American InterContinental University-London Ltd. U.S. DC Company Briarcliffe College, Inc. NY Company BIPL, LLC DE Company California Culinary Academy, LLC DE Company Career Education Student Finance LLC DE Company CEC Educational Services, LLC IL Company CEC Employee Group, LLC DE Company CEC Europe, LLC DE Company CEC Food and Beverage LLC DE Company CEC Insurance Agency, LLC IL Company CEC Leasing, LLC FL Company CEC Real Estate Holding, Inc. DE Company Colorado Tech, Inc. DE Company Colorado Technical University, Inc. CO Company Education and Training, Incorporated DE Company Harrington Institute of Interior Design, Inc. IL Company International Academy of Design & Technology Detroit, Inc. MI Company International Academy of Merchandising & Design, Inc. FL Company Kitchen Academy, Inc. DE Company LCB Culinary Schools, LLC DE Company Le Cordon Bleu College of Culinary Arts, Inc., a Private Two-Year College MA Company Le Cordon Bleu North America, LLC DE Company Market Direct, Inc. IL Company Marlin Acquisition Corp. FL Company Sanford-Brown College, LLC DE Company Sanford-Brown Group, Inc. IL Company Sanford-Brown, Limited NY Company Sanford-Brown MN, Inc. DE Company Scottsdale Culinary Institute, Ltd. DE Company TCA Beverages, Inc. TX Company TCA Group, Inc. TX Company The Cooking and Hospitality Institute of Chicago, Inc. IL Company The Katharine Gibbs School of Norwalk, Inc. CT Company The Katharine Gibbs School of Providence, Inc. RI Company Words of Wisdom, LLC IL Company
